DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2021 has been entered.
 
Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 contains a typo such that it reads “amonomer” rather than “a monomer” in line 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8, 9, and 14-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cantiani et al. (US Pat. 6,485,767) as evidenced by Dinand et al. (US Pat. 5,964,983).
Considering Claims 1-3, and 14:  Cantiani et al. teaches a composition comprising a fibrillated parenchymal cellulose (2:43-55) which is fibrillated to a diameter of 2 to 10 nm (3:13-15); at least one liquid activator that is a carboxylic acid (2:53-64) and a polyhydroxylated compound (5:20-56).  The carboxylic acids and polyhydroxylated compounds are monomers that can be polymerized by external stimuli comprising heat and a comonomer.

Considering Claim 4:  Cantiani et al. teaches the cellulose microfibrils as being 77% by weight of the composition (Example 1).  
Considering Claim 5:  Cantiani et al. teaches the fibrillated cellulose as being obtained from citrus fruit or sugar beet pulp (2:43-49).
Considering Claim 8:  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, in the claimed amount, made by a substantially similar process.  The original specification indicates that the claimed properties are the result of grinding the claimed composition to a powder or granule (¶0019).  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2144.05.  Therefore, the claimed effects and physical properties, i.e. the claimed Carr index or Hausner ratio, would implicitly be achieved by a composition with all the claimed ingredients.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Considering Claim 9:  Cantiani et al. teaches forming a dry product comprising the composition in the dry state (Example 1).
Considering Claims 15 and 16:  Cantiani et al. teaches preparing the mixture by extrusion (7:4-7).
Considering Claim 17:  Cantiani et al. teaches the composition as having a particle size of less than 50 mm (Example 1). 
Cantiani et al. is silent towards the density of the composition.  However, Cantiani et al. teaches the same composition with the claimed particle size.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.
Considering Claims 18 and 19:  Cantiani et al. teaches forming the composition by adding a liquid activator in an amount of 5 to 50 weight percent of the microfibrils to a composition comprising 35 weight percent of microfibrils in water (7:12-14).  Cantiani et al. teaches adding the activator before or after homogenization step (7:4-46).
Considering Claim 20:  Cantiani et al. teaches forming the mixture in a dry powder (Example 1). 
Considering Claim 21:   Cantiani et al. teaches adding a co-additive to the composition (8:19-31).
Considering Claim 22:  Cantiani et al. teaches using the composition as a viscosity modifier (9:9-18).

Claims 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cantiani et al. (US Pat. 6,485,767) as evidenced by Dinand et al. (US Pat. 5,964,983).
Considering Claim 10:  Cantiani et al. teaches a composition comprising a fibrillated parenchymal cellulose (2:43-55) which is fibrillated to a diameter of 2 to 10 nm (3:13-15); at least one liquid activator that is a carboxylic acid (2:53-64) and a polyhydroxylated compound (5:20-56).  The carboxylic acids and polyhydroxylated compounds are monomers that can be polymerized by external stimuli comprising heat and a comonomer.  Cantiani et al. teaches that the particles are redispersed in water (1:57-2:3) by hydrating and mixing for five minutes (Example 2)..
	Cantiani et al. is silent towards the microfibril length, but teaches that the microfibrils are made by the process of Dinand et al. (3:20-22).  Dinand et al. produces a microfibril with a length of greater than 1 micron (Fig. 5 and 6).
The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, in the claimed amount, made by a substantially similar process.  The original specification indicates that the claimed properties are the result of grinding the claimed composition to a powder or granule (¶0019).  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2144.05.  Therefore, the claimed effects and physical properties, i.e. the claimed Carr index or Hausner ratio, would implicitly be achieved by a composition with all the claimed ingredients.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cantiani et al. (US Pat. 6,485,767) as evidenced by Dinand et al. (US Pat. 5,964,983) as applied to claim 1 above, and further in view of Chen et al. (US Pat. 6,083,582).
Considering Claims 6 and 7:  Cantiani et al. teaches the composition of claim 1 as shown above.
	Cantiani et al. does not teach the composition as comprising an oily substance or non-water miscible oil.  However, Chen et al. teaches adding an oil to a fibrillated cellulose composition (9:16-44).  Cantiani et al. and Chen et al. are analogous art as they are concerned with the same field of endeavor, namely fibrillated cellulose compositions.  It would have been obvious to a person having ordinary skill in the art to have added the oil of Chen et al. to the composition of Cantiani et al., and the motivation to do so would have been, as Chen et al. suggests, to provide processability to the fiber mass, while also providing an edible product (7:13-23).
s 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cantiani et al. (US Pat. 6,485,767) as evidenced by Dinand et al. (US Pat. 5,964,983) in view of Chen et al. (US Pat. 6,083,582).
Considering Claim 11:  Cantiani et al. teaches a composition comprising a fibrillated parenchymal cellulose (2:43-55) which is fibrillated to a diameter of 2 to 10 nm (3:13-15); at least one liquid activator that is a carboxylic acid (2:53-64) and a polyhydroxylated compound (5:20-56).  The carboxylic acids and polyhydroxylated compounds are monomers that can be polymerized by external stimuli comprising heat and a comonomer.  Cantiani et al. teaches that the particles are redispersed in water (1:57-2:3) by hydrating and mixing for five minutes (Example 2)..
	Cantiani et al. is silent towards the microfibril length, but teaches that the microfibrils are made by the process of Dinand et al. (3:20-22).  Dinand et al. produces a microfibril with a length of greater than 1 micron (Fig. 5 and 6).
	Cantiani et al. does not teach the composition as comprising an oily substance or non-water miscible oil.  However, Chen et al. teaches adding an oil to a fibrillated cellulose composition (9:16-44).  Cantiani et al. and Chen et al. are analogous art as they are concerned with the same field of endeavor, namely fibrillated cellulose compositions.  It would have been obvious to a person having ordinary skill in the art to have added the oil of Chen et al. to the composition of Cantiani et al., and the motivation to do so would have been, as Chen et al. suggests, to provide processability to the fiber mass, while also providing an edible product (7:13-23).
The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, in the claimed amount, made by a substantially similar process.  The original specification indicates that the claimed properties are the result of grinding the claimed composition to a powder or granule (¶0019).  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2144.05.  Therefore, the claimed effects and physical properties, i.e. the claimed Carr index or Hausner ratio, would implicitly be achieved by a composition with all the claimed ingredients.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains 
Considering Claims 12 and 13:  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, in the claimed amount, made by a substantially similar process.  The original specification does not specify the feature that results in the claimed property.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2144.05.  Therefore, the claimed effects and physical properties, i.e. the sedimentation volume, would implicitly be achieved by a composition with all the claimed ingredients.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LIAM J HEINCER/Primary Examiner, Art Unit 1767